Citation Nr: 1002680	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
frostbite of the feet.  

3.  Entitlement to service connection for a disability 
manifested by numbness of the arms, legs, and toes.  

4.  Entitlement to service connection for diabetes, to 
include as secondary to service-connected hypertension (HTN).  

5.  Entitlement to service connection for a left knee 
disorder.  

6.  Entitlement to an increased rating for glaucoma, 
evaluated as 20 percent disabling from September 30, 2005, 
and 30 percent disabling from June 7, 2008.  

7.  Entitlement to a compensable rating for inactive 
pulmonary tuberculosis (PTB), to include night sweats and 
coughing.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 
and from September 1976 to June 1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The issues of entitlement to service connection for diabetes 
mellitus as secondary to service-connected HTN and 
entitlement to a compensable rating for bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Evidence received since the most recent denial of the 
claim for service connection for a low back disorder in 
October 1997 includes evidence that relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disorder, is not cumulative 
or redundant of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  

2.  Evidence received since the October 1997 rating decision 
does not include any evidence that tends to relate a low back 
disorder to the Veteran's service.  No competent medical 
evidence establishing a relationship between any current low 
back disorder and the Veteran's active military service has 
been received since the October 1997 RO decision.  

3.  Evidence received since the April 1998 rating decision 
which denied service connection for residuals of frostbite of 
the feet includes evidence that relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for residuals of frostbite, is not cumulative or 
redundant of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  

4.  Evidence received since the April 1998 rating decision 
does not include any evidence that tends to relate a foot 
disorder to the Veteran's service.  No competent medical 
evidence establishing a relationship between any current 
disorder of the feet and the Veteran's active military 
service has been received since the April 1998 RO decision.  

5.  The Veteran has subjective complaints of numbness of the 
arms, legs, and toes, but the competent and probative 
evidence of record does not show that he has a currently 
diagnosed neurological disorder.

6.  The Veteran has subjective complaints of left knee pain, 
but the competent and probative evidence of record does not 
show that he has a currently diagnosed left knee disorder.

7.  From September 30, 2005, through June 6, 2008, the 
Veteran's glaucoma was manifested by constriction in both 
eyes as evidenced by Goldman Visual Field Test; the right eye 
had 51 degrees of contraction, and the left eye had 43 
degrees.  Best corrected visual acuity of 20/20 at distance 
and near in both eyes.  

8.  From June 7, 2008, the Veteran's glaucoma was manifested 
by constriction in both eyes as evidenced by Goldman Visual 
Field Test; the left eye had an average contraction to 31 
degrees, and the right eye had an average contraction to 37 
degrees, equivalent to 20/70 in each eye for rating purposes.  

9.  There is no competent medical evidence of active 
tuberculosis; full pulmonary function tests (PFT) in January 
2009 were normal.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder; accordingly, the claim is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  The Veteran does not have a low back disorder, to include 
arthritis/degenerative joint disease (DJD), that was incurred 
or aggravated during service, nor may arthritis be presumed 
to have been incurred therein.  U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of 
frostbite of the feet; accordingly, the claim is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

4.  The Veteran does not have a foot disorder as a result of 
frostbite, to include onychomycosis or excessive 
pronation/pes planus, that was incurred or aggravated during 
service.  U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  The criteria for entitlement to service connection for 
numbness of the arms, legs, and toes are not met.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

6.  The criteria for entitlement to service connection for a 
left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

7.  The schedular criteria for an evaluation in excess of 20 
percent for the Veteran's glaucoma from September 30, 2005, 
to June 7, 2008, have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
Part 4, §§ 4.76, 4.83a, 4.84a, Diagnostic Codes (DCs) 6013-
6078 (2009).  

8.  The schedular criteria for an evaluation in excess of 30 
percent for the Veteran's glaucoma from June 7, 2008, have 
not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4, §§ 4.76, 4.83a, 
4.84a, DCs 6013-6078 (2009).  

9.  The criteria for a compensable rating for the Veteran's 
service-connected inactive PTB are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4, §  4.97, DC 6731 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent judicial 
decisions have clarified the duties to notify and assist 
imposed by the VCAA, to include Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder and for residuals of frostbite of the feet, no 
further discussion of VCAA compliance is needed as to these 
claims.  

However, as to claims on appeal involving entitlement to 
service connection and increased ratings, letters to the 
Veteran from the RO dated in October 2005, January 2006, 
March 2006, and June 2008, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection or 
increased ratings, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Additionally, VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  Specifically, the Board has found nothing to 
suggest that there is any outstanding evidence, to include 
additional STRs, with respect to the Veteran's claims decided 
herein.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Whether New and Material Evidence Has Been Received to Reopen 
Claims of Service Connection for a Low Back Disability and 
for
 Residuals of Frostbite of the Feet

As to the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for a low back disorder and for residuals of 
frostbite of the feet, the Veteran's initial claims were 
denied in previous rating decisions.  Specifically, the claim 
of service connection for a low back disorder was denied in 
April 1991, and the RO determined that new and material 
evidence had not been submitted in October 1997.  The claim 
of service connection for frostbite residuals was initially 
denied in April 1998.  The Veteran was notified of these 
denials but did not appeal.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reopened these 
claims and reviewed them on a de novo basis, the issues are 
as stated on the title page.  Moreover, even where the RO 
reopens a claim and a medical examination is conducted, the 
Board may still decide not to reopen the claim.  In such 
cases, the adequacy of the examination is moot, though 
information from the examination is not entirely irrelevant.  
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/DJD to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Low Back

A review of the record reflects that the Veteran's claim of 
service connection for a low back disorder was initially 
denied in April 1991.  The claim was denied based on the fact 
that no chronic back disorder was noted during service or 
upon post service VA examination in October 1990.  Although 
he was seen during service for intermittent back pain, a 
chronic low back disorder was never diagnosed.  Moreover, 
post service VA examination in 1990 was negative for such.  
In August October 1997, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
Treatment records from 1992 through 1997 were submitted 
subsequent to the 1991 rating decision which reflects post 
service treatment for various problems, but not the lower 
back.  The claim was not reopened.  

The Veteran was notified of the October 1997 decision that 
same month.  He was provided with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in September 
2005, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO did reopened the Veteran's claim for service 
connection for a low back disorder as noted in the 2006 
statement of the case (SOC) and the September supplemental 
SOC (SSOC).  The Board agrees with that determination as 
discussed in the Analysis that follows.  

Analysis

In September 2005, the Veteran applied to reopen his claim 
for service connection for a low back disorder.  The Board 
finds that that the evidence received since the last final 
decision in April 1997 is not cumulative of other evidence of 
record, relates to unestablished facts, and raises a 
reasonable possibility of substantiating the claim.  

Newly received evidence includes additional VA treatment 
records dated from 1998 through 2009.  These records reflect 
that arthritis/DJD has been diagnosed.  Specifically, for 
example, as reported by the RO in the 2009 SSOC, a June 2005 
X-ray of the lumbar spine showed mild DJD changes in the 
lumbar spine.  Subsequently dated records include reference 
to the fact that the Veteran took medication for his 
arthritis, which included diagnoses of DJD and gouty 
arthritis.  

It is the Board's opinion that these newly submitted 
treatment records, (which include the diagnosis of a chronic 
low back disorder - a medical finding not previously of 
record), raise a reasonable possibility that such is of 
service origin.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for a low back disorder is reopened.  Thus, the Board will 
now consider whether service connection for this condition is 
warranted.  

After review of the entire clinical record, it is the Board's 
determination that the evidence preponderates against the 
claim for service connection for a low back disorder.  
Specifically, while there is now evidence of a low back 
disorder, a medical fact not previously of record, such was 
made many years after service.  There simply is no medical 
evidence which relates any of the Veteran's low back 
complaints or diagnosis of mild DJD/arthritis to his active 
service.  

Also preponderating against these claims is the fact that 
while the Veteran was seen during service intermittently for 
back complaints, and reported that he had a back disorder 
shortly after service (by filing a claim for this condition 
at time of service discharge), post service VA examination in 
October 1990 did not result in diagnoses of any low back 
disorders.  Moreover, subsequent complaints regarding a low 
back condition were not indicated until many years 
thereafter, and, as indicated above, there still is no 
chronic low back disorder that has been attributed to a post 
service incident by any medical personnel.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a Claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

In making these determinations, the Board considered the 
Veteran's statements in support of his claim.  In view of the 
medical evidence, however, his statements are simply not 
convincing that he has a chronic low back disorder of service 
origin.  The Veteran's contentions as to etiology of the back 
condition have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
Veteran, or his service representative, have specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim.  

Frostbite of the Feet 

Initially, the Board points out that the applicable laws and 
regulations have been provided above when discussing the low 
back claim.  

The historical backgrounds are similar in procedural matters, 
although the factual backgrounds differ.  Specifically, the 
Veteran's claim of service connection for frostbite residuals 
of the feet was initially denied in April 1998.  While the 
Veteran was treated during service on one occasion (in 1976) 
for cold injury residuals, no chronic foot disorder was noted 
at the time or upon subsequently dated STRs.  Moreover, no 
post service foot disorder was of record at the time of the 
RO denial of the claim in 1998.  He filed to reopen his claim 
for frostbite residuals in February 2006.  

As in the above discussion about the Veteran's low back, 
evidence was submitted subsequent to the initial final denial 
of the claim which represents new and material evidence, and 
the claim is reopened.  The Board notes that the current 
record does reflect the diagnoses of foot disorders.  This is 
a fact that was not of record at the time of the 1998 denial.  
Specifically, it is noted that in recent years, the Veteran 
often complained of foot and ankle pain.  (He is already 
service-connected for residuals of arthroplasty of the left 
fifth toe and for residuals of an ankle fracture).  In March 
2007, a VA examiner reviewed the file and noted that the 
Veteran was treated during service for a cold injury.  The 
Veteran reported cold sensitization and excessive sweating of 
the lower extremities and numbness.  He also reported 
recurrent fungal infections of the feet.  There was arthritis 
and joint stiffness in the legs.  The Veteran's medical 
history was noted to include other conditions (diabetes, 
gouty arthritis, tendonitis, HTN, PTSD).  Neurological exam 
revealed no focal motor deficits.  There was some mild 
scaling on the soles of the feet.  Onychomycosis was 
diagnosed.  

At the time of VA podiatry exam in April 2008, the Veteran 
continued to report numbness on the bottoms of the feet.  
Neurological evaluation was positive for light touch, 
vibration, and pain.  Motor strength was within normal 
limits.  The assessment was pes planus, excessive pronation.  

The records summarized above reflect diagnoses of foot 
disorders.  This is evidence that is not cumulative of other 
evidence of record, relates to unestablished facts, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the Board finds that such records are both new and 
material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  

Now the Board will consider whether service connection for 
residuals of frostbite of the feet is warranted.  


Analysis

The Board determines that the evidence preponderates against 
the Veteran's claim for service connection for disorders of 
the feet as residuals of frostbite.  While there is now 
evidence of chronic foot disorders, to include recent 
diagnoses of onychomycosis and pes planus/excessive 
pronation, these diagnoses were made many, many years after 
military service, and no medical personnel has related such 
to his active service.  

Also preponderating against the claim is the fact that while 
the Veteran was treated in 1976 for cold injury residuals, no 
chronic foot disorder was noted during service or post 
service until many years had passed.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense, Maxson, 
Forshey, supra.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Layno, Grottveit, and Espiritu, supra.  The 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.

Numbness of the Arms, Legs, and Toes and a Left Knee Disorder

The Veteran contends that he has numbness of the arms, legs, 
and toes and a left knee disorder as a result of active 
service.  STRs are negative for any diagnosis of or treatment 
for a disorder manifested by his complaints of numbness.  
These 
documents do reflect that he was treated for knee abrasions 
in 1981.  No chronic left knee condition was diagnosed.  
Moreover, post service treatment records, while they do 
include many and various complaints of pain, do not include 
any neurological or orthopedic diagnoses that might account 
for the Veteran's complaints.  

Regarding the Veteran's claims for numbness of the arms, 
legs, and toes and for a left knee disorder, the Board notes 
that a review of the record does not show that he has ever 
received a competent medical diagnoses accounting for his 
complaints.  In fact, X-rays of the knees in June 2005 were 
negative and cold injury protocol examination in March 2007 
was within normal limits.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current disabilities manifested by numbness of the arms, 
legs, and toes, and a left knee disorder, the claims must be 
denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for numbness of the arms, legs, and toes, and for 
a left knee disorder, and the claims are denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert and Ortiz, supra.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).
Entitlement to an Increased Rating for Glaucoma, Evaluated as 
20 percent Disabling From September 30, 2005, and 30 Percent 
Disabling 
From June 7, 2008.

The record reflects that the Veteran has been service-
connected for glaucoma for many years.  Service connection 
was established shortly after service discharge, and a 10 
percent rating was assigned, effective from June 16, 1990.  

The Veteran now claims increased severity.  During the appeal 
process, the 10 percent evaluation was increased to 20 
percent, effective from September 30, 2005, which was the 
date the Veteran filed for an increase.  Recently, in a March 
2009 rating decision, the 20 percent rating was increased to 
30 percent, effective June 8, 2008, the date of VA eye 
examination.  These are the periods in question.  

The Veteran's glaucoma has been evaluated under 38 C.F.R. § 
4.84a, DC 6013-6080.  Hyphenated DCs are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2009).  Here, DC 6013, provides that glaucoma, 
simple, primary, noncongestive; is to be rated on impairment 
of visual acuity or field loss.  The minimum rating is 10 
percent.  

The DCs from 6010 to 6035 provide for ratings for other eye 
disabilities.  Following these DCs, Table IV provides for 
rating when there is blindness.  DCs 6061 to 6079 provide for 
rating impairment of central visual acuity from 
noncompensable to 100 percent.  Table V provides for the 
relevant percentage evaluation, which, as explained in 38 
C.F.R. § 4.83a, is determined by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  Following Table V, DC 6080 provides ratings based on 
impairment of field vision, and DCs 6090 to 6092 provides for 
ratings based on impairment of muscle function, including 
diplopia.

38 C.F.R. § 4.76 provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76a explains how 
ratings are assigned based on impairment of field vision, as 
follows.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2009).

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: temporally, 85; down temporally, 85; down, 65; down 
nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 500 degrees.

DC 6080 provides that bilateral concentric contraction of the 
visual field to 60 degrees but not to 45 degrees warrants a 
20 percent rating or is rated as equivalent to visual acuity 
of 20/50.  Bilateral concentric contraction to 45 degrees but 
not to 30 degrees warrants a 30 percent rating or is rated as 
equivalent to visual acuity of 20/70.  Bilateral concentric 
contraction to 30 degrees but not to 15 degrees warrants a 50 
percent rating, or is rated as equivalent to visual acuity of 
20/100.  Bilateral concentric contraction to 15 degrees but 
not to 5 degrees warrants a 70 percent rating, or is rated as 
equivalent to visual acuity of 20/200.  Bilateral concentric 
contraction to 5 degrees warrants a 100 percent rating, or is 
rated as equivalent to visual acuity of 5/200.  Bilateral 
loss of the nasal half of the visual field warrants a 20 
percent rating, or is rated as equivalent to visual acuity of 
20/50, while bilateral loss of the temporal half of the 
visual field is evaluated as 30 percent disabling or as 
equivalent to visual acuity of 20/70.  38 C.F.R. § 4.84a, DC 
6080 (2009).

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  The best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2009).

The rating schedule recognizes that a Veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83 (2009).

For the Period From September 30, 2005, to June 7, 2008 

The evidence of record reflects that the Veteran was 
prescribed medications for his glaucoma.  When examined by VA 
in October 2005, he reported decreased and blurred vision.  
He also complained of visual field defect.  Best corrected 
visual acuity at distance and near was 20/20, bilaterally.  
Extraocular movements, external examination, and pupil 
examination was normal, bilaterally.  Goldman Visual Field 
Testing of the right eye revealed a visual field of 110 
degrees with normal physiologic blind spot while the left eye 
revealed a visual field of approximately 85 degrees with 
normal physiologic blind spot.  The diagnosis was moderate to 
severe glaucoma, with visual field defect.  A Visual Field 
Calculator showed that visual field contraction was 51 
degrees in the right eye and 43 degrees in the left eye.  
This was to be rated as 20/50 (right eye) and 20/70 (left 
eye).  

When examined by VA in February 2008, the Veteran continued 
to complain of decreased and blurred vision.  He also 
reported occasional double vision and eye swelling.  He used 
prescription eye drops daily.  Exam revealed best corrected 
visual acuity of 20/20 at distance and near in both eyes.  
Visual fields were constricted in both eyes to confrontation.  
Extraocular motility was intact.  Examination of the lenses 
revealed trace nuclear sclerosis and dilated examination of 
the posterior segment revealed abnormal optic nerves with no 
retinopathy in either eye.  The diagnosis was glaucoma with 
visual field loss.  

For the period in question, when comparing the clinical 
findings to the disability ratings regarding visual acuity or 
field of vision loss, the proper disability rating is 20 
percent.  The clinical evidence does not demonstrate 
impairment greater than visual acuity of 20/50 in the right 
eye and 20/70 in the left eye.  When applying these findings 
to the appropriate criteria a 20 percent rating is warranted.  
For an increased rating of 30 percent, visual acuity would 
have to be 20/70 in each eye or to 45 degrees but not to 30 
degrees, bilaterally.  38 C.F.R. § 4.84a, DCs 6071-6080.

For the Period From June 7, 2008.

VA examination on 7, June 2008, shows an increase in 
symptomatology to warrant a 30 percent rating for glaucoma 
(as reflected in the March 2009 rating decision).  
Specifically, the eye report reflects best corrected visual 
acuity of 20/20 in each eye.  Goldman Visual Field Testing 
showed that the left eye had an average contraction to 31 
degrees and could be rated on its concentric contraction or 
based on an equivalent visual acuity of 20/70.  This testing 
showed the right eye had an average contraction to 37 degrees 
and could also be rated on its concentric contraction or 
based on an equivalent visual acuity of 20/70.  

Based on these clinical findings, as of the date of this 
exam, a 30 percent rating is warranted.  See, for example, DC 
6078.  However, the degree of visual acuity to warrant a 
rating in excess of 30 percent is not demonstrated.  For 
example, neither eye acuity is 20/100.  Nor is impairment 
field vision to 30 degrees but not 15 degrees, bilaterally.  
38 C.F.R. § 4.84a, DCs 6071-6080

Hence, for the reasons set forth above, the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 20 percent for the eye disability for the period 
from September 30, 2005, to June 7, 2008, and in excess of 30 
percent from June 7, 2008.  

The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied as to the periods 
of the appeal.  See Gilbert, supra.  Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  

Inactive Pulmonary Tuberculosis

The record reflects that the Veteran has been service-
connected for inactive PTB for many years.  Service 
connection was established shortly after service discharge, 
and a noncompensable rating was assigned, effective from June 
16, 1990.  The rating remains at 0 percent, but the Veteran 
claims that current symptoms warrant a compensable rating.  

The evidence of record includes a post service VA examination 
in 1990 which was negative.  His PTB continued to be 
inactive.  

When examined by VA in March 2006, the Veteran reported no 
problems with weight loss or fever, but he did have an 
occasional cough.  Pulmonary function testing (PFT) showed 
forced expiratory volume in one second (FEV 1) of 83 percent 
and forced expiratory volume/forced vital capacity (FEV/FVC) 
of 85 percent.  

Additional VA respiratory examination was conducted in August 
2007, and the examiner reviewed the file.  The Veteran's main 
complaints were nonproductive cough and dyspnea.  He also had 
produced a small amount of white/gray sputum about 3 times 
per week for the past 3 years.  It was noted that 
computerized tomography (CT) scan of the chest in August 2005 
was normal.  Chest X-ray in 2007 was normal.  

PFT in September 2007 revealed normal spirometry and mildly 
decreased lung capacity which suggested chest restriction.  
Diffusion was moderately decreased.  The examiner opined that 
it was not clear that the Veteran had residuals of TB and 
said that it possible that the cause of the restrictive 
defect was his body mass.  Pre-bronchodilator the FVC was 
75.5 percent of predicted and the FEV-1 was 76.1 of 
predicted.  

VA examination in October 2008 included notation that CT of 
the chest in November 2007 revealed no significant 
abnormalities.  PFT in November 2007 revealed lung volumes 
that were mildly reduced indicating chest restriction.  
Physical exam at that time also revealed no apparent 
respiratory distress.  The lungs were without wheezes or 
rhonchi.  Further VA exam in December 2008 was conducted.  
The claims file was reviewed.  The Veteran reported fatigue 
and a nonproductive cough, and said that he could not get 
enough air.  He reported tingling in the hands and feet.  His 
medical history included diabetes and HTN.  Evaluation of the 
lungs was clear, and PFT was normal.  The examiner reported 
that the report was reviewed by a board certified pulmonary 
specialist who agreed with the examiner's conclusions.  

The Veteran's inactive PTB has been rated as noncompensable 
under 38 C.F.R. § 4.97, DC 6731, since 1990.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).  A 100 
percent rating is assigned for chronic active pulmonary 
tuberculosis.  38 C.F.R. § 4.97 (2009).

Under DC 6731, residuals of inactive pulmonary tuberculosis 
are to be rated as interstitial lung disease, restrictive 
lung disease, or when obstructive lung disease is the major 
residual, as chronic bronchitis (DC 6600).  38 C.F.R. § 4.97 
(2009).  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the inactive PTB more 
closely approximates the criteria for the current 
noncompensable rating.  While the Veteran reports a 
nonproductive cough and the inability to breathe in air, his 
PTB is shown to be inactive with no evidence of acute disease 
or pleurisy.  Additionally, the Board notes no more than mild 
obstructive ventilatory defect has ever been noted, and most 
recently, PFT testing was within normal limits.  

Pursuant to DC 6600, a 100 percent rating is assigned when 
there is evidence of FEV- 1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6600 (1998).  A 60 percent 
evaluation is warranted when there is evidence of FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  Id.  A 30 percent rating is assigned 
when there is FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Id.  A 10 percent rating is assigned when there 
is evidence of FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.  Id.

Inasmuch as the Veteran's current exam reflects no active PTB 
and as PFT was within normal limits, and as previous findings 
have not been clinically significant in regards ventilatory 
impairment, it is the Board's conclusion that he does not 
satisfy the criteria necessary to a compensable rating under 
the applicable DCS.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's claim.  
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
that extent only, the appeal is allowed.  

Service connection for a low back disorder is denied.  

As new and material evidence has been received, the claim for 
service connection for residuals of frostbite of the feet is 
reopened.  To that extent only, the appeal is allowed.  

Service connection for residuals of frostbite of the feet is 
denied.  

Service connection for numbness of the arms, legs, and toes 
is denied.  

Service connection for a left knee disorder is denied.  

Entitlement to a rating in excess of 20 percent for the 
period from September 30, 2005, to June 7, 2008, is denied.  

Entitlement to a rating in excess of 30 percent for the 
period from June 7, 2008, is denied.  

Entitlement to a compensable rating for inactive PTB, to 
include night sweats and coughing, is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims of service connection for diabetes and for an 
increased (compensable) rating for bilateral hearing loss.  

The Veteran asserts that his diabetes either had its onset 
during service or is secondary to his service-connected HTN.  
He points out that he had abnormal laboratory readings during 
service, to include high cholesterol.  He also argues that 
his HTN has aggravated his diabetes.  Review of the record 
reflects that the Veteran does receive treatment for diabetes 
which was first diagnosed years after service.  While it may 
be argued that the omission of a statement by medical 
personnel that this condition is associated with his HTN 
suggests that there is no secondary relationship, for 
purposes of thoroughness and to adequately address whether 
the service-connected HTN has aggravated the Veteran's 
diabetes, it is concluded that a VA medical examination is 
necessary.  

As to the Veteran's claim that a compensable rating is 
warranted for bilateral hearing loss, it is noted that the 
Veteran was last afforded an audiology examination in 2007.  
As the current level of disability is at issue, a 
contemporaneous examination demonstrating the Veteran's 
current level of disability for bilateral hearing loss must 
be conducted.  It is essentially contended that his hearing 
loss is worse that at the time of that examination.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of Veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of a Claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his diabetes or hearing 
impairment, on appeal.  Any records 
that are not currently included in the 
claims file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the 
AMC/RO should attempt to obtain copies 
of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and Veteran is to be informed 
of such.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After the completion of the above, 
the AMC/RO should schedule the Veteran 
for VA examination to determine the 
nature and etiology of the Veteran's 
diabetes, to include as secondary due 
to service-connected HTN.  The 
examination should be conducted by the 
appropriate specialist to determine 
whether diabetes is due to or 
aggravated by the service-connected 
HTN, as well as whether any such 
disorders are directly or presumptively 
due to service.  The claims file must 
be made available to and reviewed by 
the examiner pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical 
records, examine the Veteran and 
provide a written opinion as to the 
presence, etiology and onset of his 
diabetes.

Specifically the examiner(s) is 
requested to provide an opinion as to 
(1) whether the Veteran currently has 
diabetes; (2) whether any diagnosed 
disability of diabetes at least as 
likely as not began in service or is 
related to inservice abnormal 
laboratory results (e.g., high 
cholesterol readings; (3) the medical 
probability that any documented 
disability of diabetes is related to 
the service- connected HTN; and (4) 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
Appellant's service-connected HTN 
aggravated or contributed to or 
accelerated any disability of diabetes 
found beyond any natural progression.  
If the Appellant's service-connected 
HTN aggravated or contributed to or 
accelerated any pathologic process 
involving diabetes, the examiner must 
state to what extent, given in terms of 
a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

3.  The RO/AMC shall afford the Veteran 
a VA examination to determine the 
extent of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims folder 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

4.  The RO/AMC shall, after ensuring 
any other necessary development has 
been completed, readjudicate these 
claims.  If any action remains adverse 
to the Veteran, provide him and his 
representative with a SSOC and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


